       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 1 of 40




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

Lilian Fuentes-Ortega, on her own       )
behalf and on behalf of her minor       )
children, H.Y.L.F. and B.M.L.F.,        )              Civil Action
                                        )         No. 4:20-cv-00266-MLB
                     Plaintiffs,        )
       v.                               )
                                        )
United States of America,               )
                                        )
                     Defendant          )


                            FIRST AMENDED COMPLAINT

                                   INTRODUCTION

      1.    This action seeks damages for the minor children, H.Y.L.F. and

B.M.L.F., caused by the United States government forcibly separating them from

their mother, Lilian Fuentes-Ortega, when they lawfully entered the United

States to seek asylum. In all, H.Y.L.F. and B.M.L.F. were separated from their

mother and deprived of her love, care, and support for one year, eight months,

and fourteen days.

      2.    This action also seeks damages for Lilian Fuentes-Ortega caused by

the United States government’s separation of her from her children.

      3.    The United States government separated Lilian Fuentes-Ortega from

H.Y.L.F. and B.M.L.F. as part of a barbaric family separation policy designed by
          Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 2 of 40




the Trump Administration to inflict severe emotional distress with the goal of

deterring parents and children from seeking asylum in this country.

      4.      The Biden Administration has condemned “the human tragedy that

occurred when our immigration laws were used to intentionally separate

children from their parents….”1 Yet, the Biden Administration, in response to

actions such as this, continues to defend the legality of the family separation

policy and deny remedies to its victims.

      5.      H.Y.L.F., B.M.L.F., and Lilian Fuentes-Ortega (collectively,

“Plaintiffs”) bring their claims against the United States government under the

Federal Tort Claims Act, 28 U.S.C. § 1346.

                              JURISDICTION AND VENUE

      6.      This Court has jurisdiction over this claim for money damages

against the United States pursuant to 28 U.S.C. § 1346(b)(1).

      7.      Plaintiffs have exhausted their FTCA claims. Plaintiffs filed all

required administrative forms with each of the relevant agencies of the United

States of America more than six months ago. There has been no final disposition

of their administrative claims, and Plaintiffs now exercise the option to deem



      1
         See Executive Order on the Establishment of Interagency Task Force on
the Reunification of Families, Feb. 2, 2021, available at
https://www.whitehouse.gov/briefing- room/presidential-actions/
2021/02/02/ executive-order-the-establishment-of-interagency-taskforce-on-the-
reunification-of-families/ (last accessed on April. 20, 2021).


                                           2
          Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 3 of 40




those claims denied pursuant to 28 U.S.C. § 2675(a).

      8.       Plaintiffs reside in this district, and a substantial portion of the acts

and omissions giving rise to the claims occurred in this district. Venue is

therefore appropriate under 28 U.S.C. §§ 1391 and 1402(b). Further, this district

is the most convenient forum for this action, and transferring this action to a

distant jurisdiction would violate Plaintiffs’ equal protection rights under the

Due Process Clause of the Fifth Amendment to the United States Constitution.

                                           PARTIES

      9.       Plaintiffs are Guatemalan nationals who currently reside and are

domiciled in Chattooga County, Georgia. Plaintiff Lilian Fuentes-Ortega

(“Lilian”) brings this action on behalf of herself and her minor children, H.Y.L.F.

and B.M.L.F.

      10.      At all relevant times, Plaintiffs were monolingual Spanish speakers.2

      11.      Plaintiffs only have very meager financial resources. Lilian earns

$14.30 per hour at her current job. With this income, she must care for H.Y.L.F.

and B.M.L.F. Lilian’s hourly wage is approximately 45 percent of what is

considered a living wage in Chattooga County, Georgia.3



      2
           H.Y.L.F. and B.M.L.F. have since learned some limited English in school.
      3
        See Amy K. Glasmeier, Living Wage Calculator for Chattooga County,
Georgia (Massachusetts Institute of Technology 2021),
https://livingwage.mit.edu/counties/13055 (last visited Apr. 20, 2021)(“[t]he


                                             3
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 4 of 40




      12.     On or about August 8, 2019, U.S. Immigration and Customs

Enforcement (“ICE”) released Lilian from detention under an order of

supervision. The terms of her order of supervision, which remain applicable to

date, require her to wear a GPS ankle monitor and to regularly check in with the

local ICE field office. She also cannot leave the state of Georgia without prior

permission from ICE. It is fully within ICE’s discretion to grant or deny that

permission.

      13.     Upon information and belief, Lilian’s order of supervision lists her

Chattooga County, Georgia address.

      14.     In November 2017, Lilian fled to the United States with H.Y.L.F. and

B.M.L.F, seeking asylum.

      15.     H.Y.L.F. is an eleven-year-old boy. He is Lilian’s son. At the time

U.S. Customs and Border Patrol (“CBP”) separated him from Lilian, he was eight

years old.

      16.     H.Y.L.F. has an application for asylum and for withholding of

removal pending before U.S. Citizenship and Immigration Services (“USCIS”).

      17.     B.M.L.F. is a fourteen-year-old boy. He is Lilian’s son. At the time

U.S. Customs and Border Patrol (“CBP”) separated him Lilian, he was twelve



living wage shown is the hourly rate that an individual in a household must earn
to support his or herself and their family.”).


                                          4
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 5 of 40




years old.

      18.    B.M.L.F. has an application for asylum and for withholding of

removal pending before USCIS.

      19.    Defendant United States of America is a proper defendant under the

FTCA. See 28 U.S.C. §§ 1346(b), 2671, et seq. The United States is sued for the

Plaintiffs’ personal injuries, caused by the wrongful acts or omissions of its

employees, including employees of the Department of Health and Human

Services’ Office of Refugee Resettlement; the Department of Homeland Security

(DHS) and its constituent units, CBP, U.S. Immigration and Customs

Enforcement (“ICE”), and U.S. Citizenship and Immigration Services (“USCIS”);

and the contractors that the agencies directly supervised. Those employees and

contractors were acting within the scope of their employment under

circumstances where the United States, if a private person, would be liable to

Plaintiffs in accordance with the law of the places where the act or omission

occurred. See 28 U.S.C. § 1246(b).

                               STATEMENT OF FACTS

      A.     The Government’s Family Separation Programs

      20.    Curbing the number of individuals seeking asylum in the United




                                         5
            Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 6 of 40




States was a central focus of the Trump Administration’s immigration policy.4

        21.     To that end, in July 2017, the government established a family

separation pilot program in CBP’s El Paso sector, through which it targeted for

criminal prosecution parents who crossed the border with children. It detained the

parents and forcibly took their children away from them, designated the children

as unaccompanied minors (despite their having arrived with their parents), and

placed the children in the custody of ORR, a component of HHS. Through this

initiative, the government separated 281 individuals between July and November

2017.

        22.     By late 2017, the government was separating families along the length

of the U.S.-Mexico border, including families arriving in the United States outside

the El Paso sector.5 Plaintiffs were among those families.




        4
         See, e.g., U.S. Judge Bars Trump Administration from Enforcing Asylum Ban,
CNBC, Nov. 20, 2018, https://www.cnbc.com/2018/11/20/immigration-policy-judge-
bars-us-from-enforcing-trump-asylum-ban.html; Nick Miroff & Josh Dawsey, The
Advisor Who Scripts Trump’s Immigration Policy, WASH. POST, Aug. 17, 2019,
https://www.washingtonpost.com/graphics/2019/politics/stephenmiller-trump-
immigration/; Emma Platoff, Alexa Ura, Jolie McCullough & Darla Cameron, While
Migrant Families Seek Shelter From Violence, Trump Administration Narrows Path to
Asylum, TEXAS TRIBUNE, July 10, 2018, https://www.texastribune.org/2018/07/10/
migrant-families-separated-border-crisis-asylumseekers-donald-trump/; Maria Sacchetti,
Felicia Sonmez & Nick Miroff, Trump Tightens Asylum Rules, Will Make Immigrants
Pay Fees to Seek Humanitarian Refuge, WASH. POST, Apr. 30, 2019,
https://www.washingtonpost.com/politics/trump-issues-memo-calling-for-changes-to-
handling-of-asylum-cases/2019/04/29/df41b5f2-6adb-11e9-
be3a33217240a539_story.html; Glenn Thrush, U.S. to Begin Blocking Asylum Seekers
From Entering Over Mexican Border, N.Y. TIMES, Jan. 24, 2019.
        5
        See Ms. L. v. U.S. Immigrations and Customs Enf’t, 310 F. Supp. 3d 1133, 1142-
45, 1149 (S.D. Cal. 2018), modified 330 F.R.D. 284 (S.D. Cal. 2019).


                                           6
          Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 7 of 40




      23.     On April 6, 2018, then Attorney General Jeff Sessions announced that

the government would institute a “Zero Tolerance” mandate, requiring the

prosecution of all persons who crossed the United States border between ports of

entry.6

      24.     The Administration knew family separation would cause enormous

trauma to the children and parents. Indeed, the Administration intended that

publicity concerning the trauma suffered by asylum seekers would deter other

would-be asylum seekers from seeking refuge in the United States for fear of

suffering the same fate. Administration officials at the highest levels thus planned

and implemented a practice of separating families both knowing that the practice

would cause severe harm to the people it affected and specifically intending that

it would cause such harm.7 For example:

              a.    In September 2016, the DHS Advisory Committee on Family

      Residential Centers issued a report that concluded that “[t]he best interests

      of the child should be paramount in all custody decisions regarding family



      6
        Attorney General Announces Zero Tolerance Policy for Criminal Illegal Entry,
Dept. of Justice (Apr. 6, 2018), https://www.justice.gov/opa/pr/attorney-
general-announces-zero-tolerance-policy-criminal-illegal-entry.
      7
         Policy Options to Respond to Border Surge of Illegal Immigration, (Dec. 16,
2017), https://www.documentcloud.org/documents/5688664-
Merkleydocs2.html (hereinafter “Policy Options”); see also Philip Bump, Here
Are the Administration Officials Who Have Said that Family Separation Is Meant as a
Deterrent, Wash. Post, June 19, 2018, https://www.washingtonpost.com/
news/politics/wp/2018/06/19/here-are-the-administration-officialswho-have-
said-that-family-separation-is-meant-as-a-deterrent/.


                                          7
          Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 8 of 40




      members apprehended by DHS,” and warned that “separation of families

      for purposes of immigration enforcement or management, or detention is

      never in the best interest of children.”8

               b.    Commander Jonathan White, former Deputy Director of ORR

      for the Unaccompanied Alien Children’s (“UAC”) Program, testified before

      Congress that, starting in February 2017, he repeatedly warned those

      devising the practice that separating children from their parents would

      likely harm the children, including “significant potential for traumatic

      psychological injury to the child.”9 Administration officials ignored

      Commander White’s warnings.

               c.    In March 2017, several DHS officials told the press that the

      department was considering a program of separating mothers and children

      who cross the border illegally in order to deter families from migrating to

      the United States.10 The day after the press report, the American Academy


      8
        U.S. Immigration & Customs Enf’t, Dep’t of Homeland Sec., Rep. of the
DHS Advisory Committee on Family Residential Centers 2 (2016), available at
https://www.ice.gov/sites/default/files/documents/Report/2016/ACFRC-sc-
16093.pdf.
      9
           Jeremy Stahl, The Trump Administration Was Warned Separation Would Be
Horrific for Children, Did It Anyway, SLATE, July 31, 2018, https://slate.com/news-
and-politics/2018/07/the-trump-administrationwas-warned-separation-would-
be-horrific-for-children.html; see also Examining the Failures of the Trump
Administration’s Inhumane Family Separation Policy: Hearing Before the Subcomm. on
Oversight & Investigations of the H. Comm. on Energy & Commerce, 116th Cong. (Feb.
7, 2019) (testimony of Commander Jonathan White).
      10
           Julia Edwards Ainsley, Exclusive: Trump Administration Considering


                                          8
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 9 of 40




      of Pediatrics responded with a statement opposing DHS’s proposed family

      separation program, warning that:

             Federal authorities must exercise caution to ensure that the emotional
             and physical stress children experience as they seek refuge in the
             United States is not exacerbated by the additional trauma of being
             separated from their siblings, parents or other relatives and
             caregivers. Proposals to separate children from their families as a tool
             of law enforcement to deter immigration are harsh and
             counterproductive. We urge policymakers to always be mindful that
             these are vulnerable, scared children.11

      25.    Despite the dire warnings about the effects of this practice, numerous

high-level officials publicly admitted that family separation was the express

guiding principle and that its purpose was to harm asylum seekers arriving in the

United States so as to deter future asylum seekers. For instance: When an NPR

reporter asked about the program on May 11, 2018, John Kelly, President Trump’s

then-Chief of Staff, responded that “a big name of the game is deterrence. It could

be a tough deterrent.”12 As for the children affected, he said: “[t]he children will




Separating Women, Children at Mexico Border, Reuters (Mar. 3, 2017),
https://www.reuters.com/article/us-usa-immigration-
childrenidUSKBN16A2ES.
      11
        Fernando Stein & Karen Remley, Am. Acad. Of Pediatrics, AAP
Statement Opposing Separation of Mothers and Children at the Border (Mar. 4, 2017),
https://www.aap.org/en-us/about-the-aap/aap-pressroom/ Pages/
immigrantmotherschildrenseparation.asp.
      12
        See Transcript: White House Chief of Staff John Kelly’s Interview with NPR,
NPR, May 11, 2018, https://www.npr.org/2018/05/11/610116389/transcript-
white-house-chief-of-staff-john-kellys-interviewwith-npr.


                                          9
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 10 of 40




be taken care of — put into foster care or whatever.”13

      26.        On June 19, 2018, Steven Wagner, Assistant Secretary of HHS, told

reporters that “[w]e expect that the new policy will result in a deterrence effect,

we certainly hope that parents stop bringing their kids on this dangerous journey

and entering the country illegally.”14

      27.        Accordingly, from 2017 and throughout much of the Trump

Administration, senior government officials made the express choice to

intentionally cause parents (including Lilian) and children (including H.Y.L.F. and

B.M.L.F) extraordinary pain and suffering in order to accomplish the

government’s objectives.

      28.        A Physicians for Human Rights (“PHR”) investigation, based on

psychological evaluations of asylum-seeking parents and children who were

separated by the U.S. government in 2018, found the U.S. government’s treatment

of asylum seekers through its family separation policy constituted cruel,

inhumane, and degrading treatment and, in all cases evaluated by PHR experts,




      13
           Id.
      14
         Philip Bump, Here are the Administration Officials Who Have Said that Family
Separation     is    Meant       as    a      Deterrent,      June     19,      2018,
https://www.washingtonpost.com/news/politics/wp/2018/06/19/here-are-
theadministration-officials-who-have-said-that-family-separation-is-meant-as-a-
deterrent/.


                                          10
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 11 of 40




rose to the level of torture.15

      29.    Family unity is a fundamental principle of child welfare law and

recognizes that in order to thrive, children must remain in the care of their families

where they are loved, nurtured, and feel safe. As such, the separation of Plaintiffs

from each other violated their constitutional right to family integrity. The Supreme

Court has consistently recognized that the parent-child relationship is

constitutionally protected, see, e.g., Quilloin v. Walcott, 434 U.S. 246, (1978);

Wisconsin v. Yoder, 406 U.S. 205, 231–233 (1972); Meyer v. Nebraska, 262 U.S. 390,

399–401 (1923), and that it is constitutionally important for children to remain with

their parents, see Prince v. Massachusetts, 321 U.S. 158, 166 (1944) (“It is cardinal

with us that the custody, care and nurture of the child reside first in the parents,

whose primary function and freedom include preparation for obligations the state

can neither supply nor hinder.”).

      30.    ICE and CBP have well-established legal obligations to ensure the




      15
           You Will Never See Your Child Again: The Persistent Psychological Effects of
Family Separation, PHR, February 2020, https://phr.org/wp-
content/uploads/2020/02/PHR-Report-2020-Family-Separation-Full-Report.pdf
(“PHR Report”); see also United Nations Convention against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85,
113; S. Treaty Doc. No. 100-20 (1988)(defining torture as an act 1) which causes
severe physical or mental suffering, 2) done intentionally, 3) for the purpose of
coercion, punishment, intimidation, or for a discriminatory reason, 4) by a state
official or with state consent or acquiescence). In the cases that PHR documented,
U.S. officials intentionally carried out actions causing severe pain and suffering,
in order to punish, coerce, and intimidate Central American asylum seekers to
give up their asylum claims, in a discriminatory manner. See PHR Report.


                                          11
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 12 of 40




prompt release of minors in their custody and to favor preserving family unity

whenever possible. See Flores v. Reno, CV 85-cv-4544, ECF. No. 177 (C.D. Cal. July

24, 2015); 8 C.F.R. § 1236.3. The Flores consent decree remains binding on the

United States and significantly limits the circumstances, duration, and manner of

immigration detention of minor children.

      31.    The Flores consent decree imposes standards for the treatment of

detained minors and recognizes their vulnerability of being detained without a

parent or guardian. It requires, among other matters, that immigration officers

permit minors contact with family members who were arrested with the minor.

DHS and its agents violated its obligations under the Flores consent decree and 8

C.F.R. § 1236.3 by not prioritizing family unity and instead needlessly separating

Plaintiffs from each other.

      32.    CBP officers generally carried out separations of parents and children

under the family separation program at various immigration detention sites near

the southwestern border.

      33.    Immigration officials frequently put arriving parents and children in

cells in short-term detention centers and told the parents that immigration officials

would take their children.

      34.    Immigration officials often told parents that they committed a crime

by crossing the border, regardless of the circumstances of their entry.



                                         12
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 13 of 40




      35.    Many parents waited in terror as they watched immigration officials

take children from their parents, knowing that their children’s names might soon

be called.

      36.    If the parents did not willingly hand their children over to

immigration officials, the officials often forcibly ripped the children out of their

parents’ arms.

      37.    Immigration officials separated children as young as infants and

children as old as 17 from their parents, without regard to age or language ability.

      38.    In many cases, parents begged immigration officials not to take their

children, but immigration officials did so, often with callous disregard for the

parents’ and children’s anguish.

      39.    After forcibly separating family units, many parents watched

immigration officials separate other parents and children after they were

separated from their own children, compounding the trauma.

      40.    In many cases, immigration officials flew children thousands of miles

away from their parents under the pretense that the separation was the necessary

result of the criminal prosecution of the parents. In an effort to create maximum

chaos and harm, the government took the children regardless of whether their

parents were taken into criminal custody, remained in criminal custody for any

length of time, or were even prosecuted at all.



                                        13
          Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 14 of 40




      41.      After forcibly separating family units, CBP transferred many parents

into ICE custody.16

      42.      As predicted by then- Secretary John Kelly, ORR staff then placed the

children in “foster care or whatever.” The “whatever” included placement of

many children in ORR facilities throughout the United States.

      43.      When the children were separated, the government classified them as

“unaccompanied,” even though they had been accompanied by their parents

when they arrived in the United States seeking asylum and remained

accompanied until the government separated them from their parents and

transferred the children to ORR custody. ORR is responsible for the longterm

custodial care and placement of “unaccompanied alien children.” See 6 U.S.C. §

279(a).

      44.      Parents suffered physically, mentally, and/or emotionally during the

separation from their children.

      45.      Likewise, children separated from their parents suffered physically,

mentally, and/or emotionally. This trauma was aggravated by the fact that many

children did not understand why they had been separated and some believed their




      16
          Office of The Inspector General, U.S. Dep’t Of Homeland Security, OIG-
18-84, Special Review – Initial Observations Regarding Family Separation Issues Under
the Zero Tolerance Policy 2-3, 13, 15 (Sept. 27,2018) (“DHS OIG Report”).


                                          14
      Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 15 of 40




parents had abandoned them.17

      46.   Serious psychological harm to children and families was a foreseeable

result of Department of Homeland Security’s implementation of the forced family

separation policy.

      47.   It was within the government’s power to prevent separation through

use of alternatives to detention, to reduce the duration of separation through a

reunification plan, and to ensure timely information about the wellbeing,

whereabouts, and contact information for children and parents by setting up

appropriate information and communications channels.

      48.   Instead, the U.S. government took no reasonable measures to

minimize the predictable psychological harms which resulted from its program to

separate parents and children.

      49.   In many cases, individuals employed by the U.S. government

similarly did not take additional measures to prevent these harms.

      50.   The government’s failure to utilize proper record keeping of the

separated families led to more chaos. As emphasized by the Honorable Dana M.




      17
         Office of the Inspector General, U.S. Dep’t Of Health & Human Servs.,
Oei-09-18-00431, Care Provider Facilities Described Challenges Addressing Mental
Health Needs of Children in HHS Custody (Sept. 2019) (“HHS OIG Report II”)
(“Children who did not understand why they were separated from their parents
suffered elevated levels of mental distress. For example, program directors and
mental health clinicians reported that children who believed their parents had
abandoned them were angry and confused.”).


                                       15
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 16 of 40




Sabraw of the Southern District of California in a ruling addressing the

constitutionality of the family separation policy, the agencies’ failure to coordinate

tracking of separated families was a “startling reality” given that:

             [t]he government readily keeps track of personal property of
             detainees in criminal and immigration proceedings. Money,
             important documents, and automobiles, to name a few, are routinely
             catalogued, stored, tracked and produced upon a detainee’s release,
             at all levels—state and federal, citizen and alien. Yet, the government
             has no system in place to keep track of, provide effective
             communication with, and promptly produce alien children. The
             unfortunate reality is that under the present system migrant children
             are not accounted for with the same efficiency and accuracy as
             property. Certainly, that cannot satisfy the requirements of due
             process.

      See Ms. L. v. ICE, 310 F. Supp. 3d 1133, 1144 (S.D. Cal. 2018), modified, 330

F.R.D. 284 (S.D. Cal. 2019), and enforcement granted in part, denied in part sub nom.

Ms. L. v. ICE, 415 F. Supp. 3d 980 (S.D. Cal. 2020).

      51.    On June 26, 2018, in Ms. L, Judge Sabraw ordered the government to

reunify families. The class-wide preliminary injunction, among other things,

prohibited the government from separating parents from their minor children in

the future, absent a determination that the parent is unfit or presents a danger to

the child; prohibited the deportation of any detained parent before reunification

with his or her separated children; and ordered the government to reunify parents

separated from children under the age of five within fourteen days, and with

children aged five and older within thirty days. Id. at 1149.



                                         16
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 17 of 40




       52.     Judge Sabraw criticized the agencies for their callous treatment of

families: “[W]hat was lost in the process was the family. The parents didn’t know

where the children were, and the children didn’t know where the parents were.

And the government didn’t know, either.”18 Judge Sabraw found that the

government’s family separation violated the constitutional right to family

integrity.19

       53.     As evidenced by Administration officials’ statements that the

program’s purpose was to deter asylum seekers, the government’s refusal to

provide parents and children any information about each other’s whereabouts and

well-being, and its failure to track separated families and address reunification in

any meaningful way until a federal judge ordered it to do so, the government

instituted and implemented this program to intentionally inflict emotional distress

on the parents and children whom it separated. It succeeded, with devastating

consequences for Plaintiffs.



       18
          Transcript of Status Conference at 58, Ms. L., No. 18-cv-00428 DMS MDD
(S.D. Cal. July 27, 2018), ECF No. 164.
       19
          See Ms. L. v. U.S Immigration & Customs Enf't, 302 F. Supp. 3d 1149, 1161-
1167 (S.D. Cal. 2018 (finding that plaintiffs had stated a legally cognizable claim
for violations of their substantive due process rights under the Fifth Amendment
to the United States Constitution based on their allegations that the government
had separated them from their minor children, and kept them separated from their
minor children, while they were held in immigration detention and without a
showing that they were unfit parents or otherwise presented a danger to their
children); see also Smith v. Org. of Foster Families for Equal. & Reform, 431 U.S. 816,
845 (1977) (liberty interest in family relationships has its source in “intrinsic human
rights”).


                                          17
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 18 of 40




      B.     Plaintiffs come to the United States seeking asylum.

      54.    In early November 2017, Lilian, H.Y.L.F., and B.M.L.F. fled

Guatemala. In Guatemala, they had been subjected to severe abuse and violence

at the hands of H.Y.L.F. and B.M.L.F.’s father, who was a police officer, and

Lilian’s stepfather, who had threatened to kill her.

      55.    Lilian took the drastic step of escaping from the only country she

had known because she feared her life and the lives of H.Y.L.F. and B.M.L.F.

would be at risk if they remained.

      56.    After a journey across Mexico, Plaintiffs crossed into the United

States on or about November 25, 2017 at Alta Sonora, Arizona.

      57.    Plaintiffs viewed the United States as a place where they would be

able to seek refuge in safety. Though nervous, they were happy when they

entered the United States because, at the time, they believed they were leaving all

of the hardship and violence behind them.

      58.    Instead, the United States government saw to it that they would find

neither refuge nor safety.

      59.    Plaintiffs fell victim to a deliberate United States government

program using the cruelty of forced family separation to deter them and future

migrants from seeking asylum.

      60.    Upon entering the United States, Plaintiffs looked for and found a



                                         18
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 19 of 40




CBP sentry station, turned themselves in, and told a CBP officer they were

seeking asylum.

      61.    CBP then detained Plaintiffs and put them in a secured van.

      62.    While in the van, H.Y.L.F. and BMLD became upset and scared.

Lilian tried to reassure them by telling them everything would be okay.

      C.     CBP Imprisons Plaintiffs in an “Ice Box.”

      63.    CBP, transported Plaintiffs in the van to a CBP holding center.

      64.    The CBP holding center is commonly referred to as an “Ice Box”

because temperatures inside are very cold.

      65.    When Plaintiffs arrived at the Ice Box, CBP placed them in a large

room with about four other mothers and their children.

      66.    The room only had two metal benches where the Plaintiffs and other

detained families could sit.

      67.    The room was all concrete and did not have any windows allowing

in natural light. The only window allowed a view from another room. CBP

officers used the window observe the families detained in the room.

      68.    The temperature in the room was very cold. Plaintiffs were

shivering and not able to warm up while they were in the room.

      69.    The lights were always on in the room.

      70.    The toilets in the room were visible to everybody. The other families



                                        19
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 20 of 40




in the room could see Plaintiffs urinate and defecate.

      71.    CBP did not provide Plaintiffs with a bed, cot, sheets, blankets, or

pillows. Instead, CBP only provided Plaintiffs with a thin mattress and

aluminum foil-like tarps to use as bedding. Plaintiffs either had to sleep on the

thin mattresses and tarps directly on the cold, concrete floor, or on the metal

benches because they were a little warmer.

      72.    Plaintiffs were hungry when they arrived at the Ice Box. CBP did

not provide Plaintiffs with adequate food. They were only given a small burrito

and a juice box after about three hours.

      73.    When H.Y.L.F. started chewing on his burrito, he noticed there was

trash—possibly part of the burrito wrapper—in his mouth. He spit out the trash.

A CBP agent yelled at H.Y.L.F. in Spanish, in front of the other families, “What

are you doing? Take off your sweater and clean my floor!” H.Y.L.F. was

frightened, trembling, and sobbing.

      74.    When the CBP officer yelled at H.Y.L.F., Plaintiffs were terrified.

They thought the CBP agent was going to physically attack H.Y.L.F.. Fearing for

his safety—and particularly because he had witnessed and experienced violence

in Guatemala—H.Y.L.F., still trembling, took off his sweater and used it to clean

the floor.

      75.    Though conditions at the Ice Box were terrible, Plaintiffs were able



                                           20
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 21 of 40




to provide each other some minimal physical and emotional comfort: leaning on

each other, hugging, Lilian trying to reassure her children.

      76.      Plaintiffs thought they would remain together.

      D.       U.S. Government Officials Forcibly Separate H.Y.L.F. and B.M.L.F.

from Lilian.

      77.      Then, at about 1:00 a.m., after about 24 hours at the Ice Box, CBP

officers told Lilian her children would be taken from her and would be placed in

the hands of the government.

      78.      A CBP officer then took Lilian out of the room where Plaintiffs were

imprisoned to speak with a man and a woman who were not wearing CBP

uniforms.

      79.      Upon information and belief, the man and the woman were

employees or contractors of ORR.

      80.      The man and the woman told Lilian she would be separated from

B.M.L.F. and H.Y.L.F..

      81.      They did not tell Lilian where B.M.L.F. and H.Y.L.F. would be taken;

only that the government would take them to “another place.”

      82.       Lilian asked the man and woman if B.M.L.F. and H.Y.L.F. would

stay with the government. The man and the woman told Lilian they would stay

with the government, but they refused to provide any additional details.



                                          21
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 22 of 40




      83.   Sobbing, Lilian begged the man and the woman to let her remain

together with her children.

      84.   The woman responded, “the laws are the laws.”

      85.   Lilian then had to tell B.M.L.F. and H.Y.L.F. that they would be

separated from her and that she did not know what was going to happen. Lilian

tried to comfort them, but she could not. Lilian, B.M.L.F., and H.Y.L.F. were all

crying.

      86.    The woman told Plaintiffs to say goodbye to each other; that they

would be separated.

      87.   Lilian told the woman, “They are my children. I can’t let them go.”

      88.   The man and the woman both told Plaintiffs they did not have a

choice, and CBP took H.Y.L.F. and B.M.L.F. away from Lilian.

      89.   Plaintiffs were distraught. They did not know why they were

getting separated and worried they may never see each other again.

      90.   When CBP separated Plaintiffs, H.Y.L.F. was eight years old and

B.M.L.F. was twelve years old.

      E.    U.S. Government Officials take H.Y.L.F. and B.M.L.F. to a Shelter

in Fullerton, California, Where They Are Separated from Each Other.

      91.   The man and the woman put H.Y.L.F. and B.M.L.F. in the back of a

van. A little girl who was about four years old was in the van with them.



                                        22
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 23 of 40




      92.    The entire time H.Y.L.F., B.M.L.F., and the four-year-old girl were in

the van, they were all crying.

      93.    B.M.L.F. asked the man and the woman where his mother was. The

woman said everything would be fine and he should be quiet.

      94.    The man and the woman took B.M.L.F., H.Y.L.F., and the four-year-

old girl to an airport.

      95.    At the airport, another woman came and took the four-year-old girl.

      96.    The man and the woman took B.M.L.F. and H.Y.L.F. to an office.

The man and woman told them to sit and wait.

      97.    B.M.L.F. and H.Y.L.F. waited alone in the office until they were

escorted to and boarded a plane.

      98.    B.M.L.F. and H.Y.L.F. had no idea where the plane was taking them.

They had never been on a plane before.

      99.    Over the course of the approximately one hour, forty minute flight,

all B.M.L.F. and H.Y.L.F. could think about was that they were getting farther

and farther from their mother, who had been their only source of love and

support for their entire childhood.

      100.   The plane landed at another airport. Upon information and belief,

the airport was in the Los Angeles, California region.

      101.   At the airport, two women came and retrieved B.M.L.F. and H.Y.L.F.



                                         23
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 24 of 40




from the gate.

      102.    B.M.L.F. and H.Y.L.F. still did not know where they were, nor what

was going to happen to them. They were terrified.

      103.    The women drove B.M.L.F. and H.Y.L.F. about a half hour to a

shelter. In the car, H.Y.L.F. was crying. The women did not comfort H.Y.L.F..

They told him to be quiet.

      104.    Upon information and belief, the shelter, which Crittenton Services

for Children and Families operated, was in Fullerton, California.

      105.    At the shelter, some adults separated H.Y.L.F. from B.M.L.F..

      106.    H.Y.L.F. was taken to another building at the shelter.

      107.    Nobody explained to H.Y.L.F. or B.M.L.F. why they were separated;

nor whether or when they would see each other again.

      108.    H.Y.L.F. and B.M.L.F. desperately wanted to be with each other.

After the trauma of the forced separation from their mother, H.Y.L.F. and

B.M.L.F. now thought they would each be taken to different places, and they

would be put somewhere dangerous where they could not support or comfort

each other.

      109.    While H.Y.L.F. and B.M.L.F. were separated, H.Y.L.F. was extremely

upset and terrified. He cried almost incessantly, became ill with a fever, and his

entire body ached.



                                         24
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 25 of 40




      110.   H.Y.L.F. and B.M.L.F. spent the first night at the shelter in separate

dormitories with other children they did not know.

      111.   The next day, H.Y.L.F. and B.M.L.F. were reunited.

      112.   At this point B.M.L.F. realized H.Y.L.F. was sick. B.M.L.F. was very

worried and upset about H.Y.L.F’s health.

      113.   B.M.L.F. and H.Y.L.F. remained together for the remainder of their

time at the shelter.

      114.   H.Y.L.F. continued to suffer stress-driven health issues throughout

the time he was held at the shelter. He had severe digestive issues, headaches,

and body aches. He had a hard time sleeping.

      F.     Lilian is ridiculed when she tries to learn information about her

children, and she is tricked into signing deportation papers.

      115.   After U.S. government officials forcibly separated H.Y.L.F. and

B.M.L.F. from Lilian, she remained a short time at the Ice Box with other mothers

who had been separated from their children. Lilian recalls, “There was a lot of

pain in that room.”

      116.   Lilian then was moved to an ICE detention center near Phoenix,

Arizona.

      117.   While she was at the detention center, she tried to learn the

whereabouts of H.Y.L.F. and B.M.L.F.. She knew they would be terrified and



                                         25
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 26 of 40




traumatized without her, and she desperately wanted to comfort them.

      118.    Nobody provided Lilian with any information about H.Y.L.F. and

B.M.L.F..

      119.    Lilian asked one ICE officer, “Excuse me, what are you doing with

my children?”

      120.    The ICE officer responded, “They’re in the hands of the government

now. You won’t see them again.”

      121.    Throughout her detention, Lilian had told several CBP and ICE

officers she feared returning to Guatemala and she wanted to apply for asylum.

      122.    At the ICE detention center, an ICE officer handed Lilian some

forms in English and told Lilian to sign them.

      123.    The ICE officer pressured Lilian to sign the forms and did not give

her an opportunity to have them translated into Spanish.

      124.    Lilian thought the purpose of the forms was to be reunited with her

children.

      125.    When Lilian asked the ICE officer what the forms were, he laughed

at her and told her, “Just sign them.”

      126.    Lilian signed the forms.

      127.    A few days later, an ICE officer told her the forms allowed ICE to

deport her.



                                         26
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 27 of 40




      128.   Lilian told the ICE officer, “I came here looking for protection.

What’s happening? You’re harming us!”

      129.   The ICE officer said, “this isn’t my problem.”

      G.     Lilian is deported to Guatemala.

      130.   On or about December 12, 2017, ICE forced Lilian onto a plane and

deported her to Guatemala.

      131.   For the duration of the flight, Lilian was upset and crying. She was

terrified for her children, and she also was worried about her safety once she

arrived in Guatemala.

      132.   Fearing for her life, Lilian went into hiding once she arrived in

Guatemala.

      133.   She remained in hiding for four months.

      H.     Lilian is able to communicate with B.M.L.F. and H.Y.L.F., but the

communications provide little comfort.

      134.   When Lilian arrived in Guatemala, she did not have any money or a

telephone. Therefore, she had no way to make any inquiries about B.M.L.F. and

H.Y.L.F.

      135.   Almost a week later, Lilian was able to borrow a phone, and she

reached out to Thelma, a family member who lived in the United States, to see if

she had heard from B.M.L.F. or H.Y.L.F.. She had not.



                                         27
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 28 of 40




      136.   Weeks later, Thelma reported she finally had communicated with

B.M.L.F..

      137.   Shortly after that, Lilian was able to have separate 20-minute calls

with B.M.L.F. and H.Y.L.F.. During the calls, B.M.L.F., H.Y.L.F., and Lilian were

upset and crying. Though they were relieved to know, at a basic level, they each

were alive—even if not safe—they were very worried about each other. B.M.L.F.

and H.Y.L.F. were scared their father or Lilian’s stepfather would find her and

harm her. Lilian could tell B.M.L.F. and H.Y.L.F. felt alone, upset, and scared.

      138.   During the calls, Lilian felt like the emotional pain was almost

unbearable because she could hear B.M.L.F. and H.Y.L.F., she could tell they

were distressed, but she could not see them or hug them.

      139.   Over the course of the calls, Lilian learned B.M.L.F. and H.Y.L.F.

were depressed and anxious due to the forced separation and isolation. She

learned H.Y.L.F. in particular was becoming self-destructive and suffered from

chronic digestive problems as a consequence of the stress.

      140.   Lilian was worried B.M.L.F. and H.Y.L.F. would suffer more harm.

      141.   Lilian fell into a deep depression. She felt like B.M.L.F. and H.Y.L.F.

first suffered in Guatemala because of the threats and violence, and now they

were suffering in the United States, though she brought them to the United

States to protect them from the violence.



                                         28
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 29 of 40




      142.   Lilian thought about suicide. She called Thelma and told her to take

care of B.M.L.F. and H.Y.L.F. if something happened to her.

      143.   Lilian could barely eat or hold down food.

      144.   She suffered from insomnia because of the anxiety.

      I.     H.Y.L.F. and B.M.L.F. are released to their aunt in Georgia.

      145.   Thelma, having learned H.Y.L.F. and B.M.L.F. were in a shelter,

immediately started taking steps to have them released into her custody.

      146.   After H.Y.L.F. and B.M.L.F. were forced to live at the shelter without

their mother or any other family for approximately three months, they were

transported to Atlanta, Georgia and released to Thelma’s custody.

      147.   Together, H.Y.L.F., B.M.L.F., and Thelma traveled to Trion, Georgia,

where Thelma lived.

      148.   Though life with Thelma in Trion was better than life in the shelter,

it was still emotionally difficult for H.Y.L.F. and B.M.L.F. to be away from their

mother.

      149.   H.Y.L.F. in particular continued to struggle with digestive issues

and insomnia. His personality changed, and he was quick to anger.




                                         29
        Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 30 of 40




       J.      After renewed threats to her life, and panic-stricken about her

children, Lilian again flees Guatemala and enters the United States.

       150.    While Lilian was in hiding, she lived in Tajamulco, a small town in

the mountains of western Guatemala.

       151.    However, her hometown was San Jose Ojetenam, Guatemala, which

was a couple hours by bus from Tajamulco. This is also where H.Y.L.F. and

B.M.L.F.’s father and Lilian’s stepfather had lived.

       152.    In April or May 2018, she traveled to San Jose Ojetenam to retrieve

some documents she needed. She planned to keep a low profile, and she did not

think H.Y.L.F. and B.M.L.F.’s father and her stepfather still lived there.

       153.    Unfortunately, her stepfather did live there, and he tracked her

down.

       154.    Drunk, he kidnapped her, physically assaulted her, and threatened

to kill her.

       155.    Lilian escaped and fled to Guatemala City, but she learned from an

aunt that H.Y.L.F. and B.M.L.F’s father was looking for her there.

       156.    Terrified that she would be killed, and distraught that she could not

be with her children, she decided to try to return to the United States.

       157.    In late June 2018, Lilian crossed into the United States near Eagle

Pass, Texas and again presented herself to CBP. She told the CBP officers she



                                           30
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 31 of 40




feared returning to Guatemala, and she was looking for her children.

      158.   CBP arrested her and, upon information and belief, transferred her

to a jail near Del Rio, Texas. While she was in the jail, she had no way to reach

her children.

      159.   After about five months in the jail, she was transferred to an ICE

detention center in, upon information and belief, Pearsall, Texas. At the

detention center, she was able to work for about one dollar per day. She saved

this money and used it to call H.Y.L.F. and B.M.L.F. This was the first time she

had been able to speak with them since she fled Guatemala.

      160.   Because calls were expensive and her earnings in ICE detention

were meager, she only was able to speak with H.Y.L.F. and B.M.L.F. a few times.

      161.   ICE imprisoned Lilian for about seven months at the detention

center in Pearsall.

      162.   ICE officers told Lilian she would be deported to Guatemala again.

      163.   On or about July 7, 2019, ICE transferred Lilian to the Irwin County

Detention Center (“ICDC”) in Ocilla, Georgia.

      164.   On August 8, 2019, an immigration attorney was able to secure

Lilian’s release from ICDC.

      165.   Throughout their separation—until the day Lilian was released—

Plaintiffs feared they would never see each other again.



                                        31
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 32 of 40




      K.     Lilian is reunited with H.Y.L.F. and B.M.L.F., but the harm of their

separation continues.

      166.   On the evening of August 8, 2019, Lilian was reunited with H.Y.L.F.

and B.M.L.F. in Trion.

      167.   Because of the forced separation, Lilian and her children had not

seen each other for one year, eight months, and fourteen days.

      168.   Lilian continues to suffer the ramifications of the forced separation.

      169.   Her relationship with her children, and particularly with H.Y.L.F., is

strained.

      170.   Lilian has a hard time getting H.Y.L.F.’s attention. He gets very

angry at her and blames her for all of the harm that happened to him. He

frequently asks her why she caused him to be separated from her.

      171.   H.Y.L.F. is frequently ill as a result of the emotional trauma and

anxiety caused by the separation. He continues to struggle with gastrointestinal

problems, muscle aches, and insomnia. Because of the health issues, H.Y.L.F. has

missed multiple days of school.

      172.   This has caused Lilian considerable stress and anxiety.

      173.   Lilian constantly deals with feelings of guilt because her children,

and particularly H.Y.L.F., suffered psychological harm.




                                         32
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 33 of 40




                                          COUNT I

              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                       (All Plaintiffs)

      174.    The other paragraphs of this complaint are incorporated as if set

forth here.

      175.    This Count sets forth claims of all Plaintiffs.

      176.    By engaging in the acts described in this Complaint, the federal

employees, officials, and contractors referenced above engaged in extreme and

outrageous conduct with an intent to cause, or in reckless disregard of the

probability of causing, Plaintiffs to suffer severe emotional distress.

      177.    As a direct and proximate result of that conduct, Plaintiffs suffered

severe emotional distress.

      178.    The conduct described herein violated Georgia and Arizona law

prohibiting intentional infliction of emotional distress.

      179.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for intentional infliction of emotional distress.




                                           33
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 34 of 40




                                        COUNT II

                              BREACH OF FIDUCIARY DUTY

                                  (H.Y.L.F. and B.M.L.F.)

      180.    The other paragraphs of this complaint are incorporated as if set

forth here.

      181.    This Count sets forth claims of H.Y.L.F. and B.M.L.F..

      182.    The federal employees, officials, and contractors referenced above

were guardians of H.Y.L.F. and B.M.L.F.

      183.    In turn, H.Y.L.F. and B.M.L.F. were wards of the federal employees,

officials, and contractors.

      184.    As guardians of children housed in federal facilities, these federal

employees, officials, and contractors had a fiduciary relationship to H.Y.L.F. and

B.M.L.F.

      185.    Among their obligations as guardians, the federal employees,

officials, and contractors were obligated to act in the best interest of H.Y.L.F. and

B.M.L.F.

      186.    As described more fully throughout this complaint, these federal

employees, officials, and contractors breached these fiduciary duties to H.Y.L.F.

and B.M.L.F.

      187.    The conduct described herein constituted a breach of fiduciary duty,



                                          34
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 35 of 40




in violation of Georgia and Arizona law.

      188.    As a direct and proximate result of those breaches, H.Y.L.F. and

B.M.L.F. suffered severe emotional distress.

      189.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for breach of fiduciary duty.

                                           COUNT III

                                       NEGLIGENCE

                                        (All Plaintiffs)

      190.    The other paragraphs of this complaint are incorporated as if set

forth here.

      191.    This count sets forth claims of all Plaintiffs.

      192.    The federal employees, officials, and contractors referenced above

had a duty to Plaintiffs to act with ordinary care and prudence so as not to cause

harm or injury to Plaintiffs.

      193.    By engaging in the acts alleged herein, the federal employees,

officials, and contractors failed to act with ordinary care and breached their duty

of care owed to Plaintiffs.

      194.    The conduct described herein constituted negligence, in violation of

Georgia and Arizona law.

      195.    As a direct and proximate result of the referenced conduct, Plaintiffs



                                            35
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 36 of 40




suffered substantial damages.

      196.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for negligence.

                                         COUNT IV

                               NEGLIGENT SUPERVISION

                                        (All Plaintiffs)

      197.    The other paragraphs of this complaint are incorporated as if set

forth here.

      198.    This count sets forth claims of all Plaintiffs.

      199.    Plaintiffs suffered damages from foreseeable misconduct of

employees, officials, and contractors supervised by the Defendant.

      200.    The government’s employees in supervisory roles have a duty to

properly supervise federal employees, officers, and contractors and to oversee

their treatment of immigrants in their custody.

      201.    The disregard for Defendant’s own internal policies and standards

by federal employees, officers, employees, and contractors also shows the

supervisors were negligent in their non-discretionary duties to supervise

individual employees, officers, and contractors.

      202.    The conduct described herein constituted negligent supervision, in

violation of Georgia and Arizona law.



                                           36
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 37 of 40




       203.   The government’s negligent supervision proximately caused the

unlawful conduct described herein, including the violation of non-discretionary,

mandatory obligations imposed on the federal agencies that had custody of

Plaintiffs.

       204.   As a proximate result of this negligent supervision, Plaintiffs

suffered the injuries described herein.

       205.   Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for negligent supervision.

                                          COUNT V

                                   ABUSE OF PROCESS

                                        (All Plaintiffs)

       206.   The other paragraphs of this complaint are incorporated as if set

forth here.

       207.   This count sets forth claims of all Plaintiffs.

       208.   The government’s employees, officials, and contractors maliciously

abused otherwise legally and properly issued legal processes within their control

for purposes the legal processes never were intended to effect: traumatizing

Plaintiffs, coercing Plaintiffs to abandon their lawful claims to asylum, and

deterring future migrants from seeking refuge in the United States.

       209.   The government’s conduct described herein constituted abuse of



                                           37
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 38 of 40




process, in violation of Georgia and Arizona law.

      210.    Plaintiffs. were injured by this misconduct, as described herein.

      211.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for abuse of process.

                                    COUNT VI

                      LOSS OF CONSORTIUM (ARIZONA)

                                   (All Plaintiffs)

       212. The other paragraphs of this complaint are incorporated as if set

forth here.

       213. This count sets forth claims of all Plaintiffs.

       214. Plaintiffs had a legal right to parent child consortium, which the

government’s employees, officials, and/or contractor violated.

      215.    As a consequence of the government’s actions described herein,

Plaintiffs lost their capacity to exchange love, affection, society, companionship,

comfort, care, and moral support.

      216.    The substantial mental and physical injuries suffered by Plaintiffs

continue to frustrate their ability to interact and communicate as a family in a

normally gratifying way.

      217.    The government’s conduct described herein constituted loss of

consortium, in violation of Arizona law.



                                         38
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 39 of 40




      218.     Plaintiffs were injured by this misconduct, as described herein.

      219.     Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for loss of consortium.

                                     PRAYER FOR RELIEF

      Plaintiffs respectfully demand as follows:

               (1) Compensatory damages;

               (2) Punitive damages;

               (3) Attorneys’ fees and costs; and

               (4) Such other and further relief as the Court may deem just and

appropriate.

      Respectfully submitted this 22nd day of April, 2021.

                                        /s/ Daniel Werner
                                        Daniel Werner
                                        Georgia Bar No. 422070
                                        dan@decaturlegal.com
                                        James Radford
                                        Georgia Bar No. 108007
                                        james@decaturlegal.com
                                        RADFORD & KEEBAUGH, LLC
                                        315 W. Ponce de Leon Ave.
                                        Suite 1080
                                        Decatur, Georgia 30030
                                        (678) 271-0300

                                        Attorneys for Plaintiff




                                          39
       Case 4:20-cv-00266-MLB Document 17 Filed 04/22/21 Page 40 of 40




                       CERTIFICATE OF SERVICE AND FONT


      This is to certify that on April 22, 2021, I prepared the foregoing First

Amended Complaint in Book Antiqua, 13-point type in accordance with L.R.

5.1(C), and that I electronically filed the document with the Clerk of Court using

the CM/ECF system, which sent notification of such filing to all counsel of record.



                                      /s/ Daniel Werner
                                      Daniel Werner
                                      Attorney for Plaintiffs




                                        40
